When the local legislative body of the city of New York has adopted unanimously a Local Law, which has been approved by the Mayor of the city and the Board of Estimate, regulating itinerant peddlers so that they may only operate pushcarts or other vehicles in open air markets, may the Court of Appeals declare that the legislation is not a reasonable regulation of a purely local problem and that, therefore, the same is unconstitutional?
The effect of the legislation enacted to meet this problem is not to force the vendors of fruits, vegetables and ice cream to abandon their trade. Rather the Local Law simply compels these vendors to change the manner in which they have pursued their calling, by requiring them to confine themselves to the public markets where adequate facilities have been provided.
The city of New York and the Police Commissioner have appealed on constitutional grounds from an order of the Appellate Division affirming a judgment declaring unconstitutional Local Law No. 111 of 1941 as an improper exercise of the police power and as going beyond the powers of the city under the New York City Charter (1938) and the City Home Rule Law, and enjoining its enforcement. The Local Law in question makes itinerant peddling unlawful except when operated under an open air market license. The Act shall also not apply to the following classes of persons who are permitted to peddle under State laws, namely, any war veteran or widow of a war veteran, who peddles under license issued under section 32 of the General Business Law, or any adult blind person who operates under a license *Page 322 
issued pursuant to the General City Law. In addition, the Local Law does not apply to any person who sells newspapers or periodicals, or who owns and operates a farm in the city and sells produce grown on the farm in the streets of the city.
In answer to a growing demand that the cities of the State should have a larger measure of home rule over local affairs and be freed from the effects of mandatory state legislation, enacted at the demand of special interests and against the interests of the inhabitants as a whole, the electors of the State adopted at the general election on November 6, 1923, an amendment to the State Constitution providing for home rule for cities. This same article was renumbered and transferred as amended, to the Constitution adopted by the Constitutional Convention of 1938 and approved by a vote of the people in the election of that year. At the following session of the Legislature this home rule provision of the Constitution was reimplemented so that the local legislative body of a city was given power to adopt and amend Local Laws in relation to the property, affairs and government of the city, and specifically for "the acquisition, care, management and use of its streets and property * * *" (L. 1939, ch. 867.) As part of this chapter, known as the "City Home Rule Law", it was specifically provided (article 3, § 30): "Legislative Intent. It is the intention of the legislature by this chapter * * * to enable cities to adopt and amend local laws for the purpose of fully and completely exercising the powers granted to cities by the terms and spirit of such article. * * * nor to restrict the powers of the legislature to pass laws regulating matters of state concern as distinguished from matters relating to the property, affairs or government of cities."
In brief, therefore, the city was permitted to legislate with reference to matters of local concern, while to the State Legislature was left matters of State concern. Specifically, also, the acquisition, care, management and use of the streets of the city were named as a matter of local concern.
For years itinerant peddlers have occasioned a pressing municipal problem. There is the problem of the health of the inhabitant of the city, arising from the contamination of food sold from pushcarts, by the dust and dirt of the streets. Then there is the problem of proper supervision, not only as to the *Page 323 
safeguarding of food but as to short weighting and other like problems. These problems have been greatly increased by reason of the many itinerant peddlers who have not only persistently refused to procure licenses but have also evaded sanitary and traffic regulations. These unlicensed peddlers have wholly evaded supervision. In connection with proper supervision, this record shows that during the year 1941 the total number of arrests and summonses for peddling without a license was 24,575. Also, some of these peddlers have been arrested as often as three times a day, and as soon as released on a couple of dollars bail, or arraigned and sentence suspended, are immediately back at the old stand. Other examples showing difficulty of enforcement are cases of one peddler who was arrested eighty-eight times, and of another who was arrested seventy-six times in the year 1941. Even without the express words of the City Home Rule Law, confiding to the municipality the care, management and use of the streets, the problem is a local one. The policy with reference to the use of the streets as places from which to transact business, is thus clearly for the local legislature of the city to determine. The city of New York might wish to deal with the problem in one way while the city of Buffalo or Syracuse might adopt a different policy.
The policy adopted by the city of New York does not involve destruction of the business of these vendors, but regulation through confinement to open air market places where supervision will be possible and practicable. The availability of cheap means of transportation to any of these open air markets renders them readily accessible to the public. All regulation, of course, involves a certain amount of prohibition. As was said inKentucky Whip  Collar Co. v. Illinois Central R.R. Co.
(299 U.S. 334, 347), "Congress can certainly regulate interstate commerce to the extent of forbidding and punishing the use of such commerce * * *" when necessary to protect the people of the states. Granted the existence of the power to regulate, whether the prohibition imposed be narrow or sweeping, temporary or permanent, raises only the question whether the challenged legislation is reasonably adapted to achieving the desired result.
In view of the direct relationship between the health of the inhabitants of the city and the protection of the articles of food *Page 324 
and other articles from contamination through dust and dirt of the streets, together with the impossibility of any reasonable supervision by the city of these itinerant peddlers, and the opportunity under present provisions for the influx into the city of the great army of unlicensed peddlers, together with the problems of traffic and the freeing of the streets from private sales, we cannot say that there is no reasonable basis for the enactment of this Local Law.
This Local Law is further attacked upon the ground of the exceptions contained therein. Such legislative distinctions are presumed to be founded upon a valid basis in the absence of proof to the contrary. The exceptions in favor of veterans and the blind are provided for by State law. (General Business Law, § 32; General City Law, § 10.) Hence, as to these two classes of persons there has been declared a State policy. The exception relating to the vending of newspapers and periodicals is obviously founded upon a distinction in the nature of this business, it involving no menace to health and no hindrance to traffic. Likewise, the exception in favor of the farmer in the city who sells produce grown on his farm presents no danger for lack of proper supervision. All these exceptions rest upon a reasonable classification.
It follows that the judgment appealed from should be reversed and the complaint dismissed with costs.
LOUGHRAN, RIPPEY and DESMOND, JJ., concur with LEHMAN, Ch. J., FINCH, J., dissents in opinion in which LEWIS and CONWAY, JJ., concur.
Judgment affirmed. *Page 325